Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/7/20 and 8/10/20 have been considered by the examiner.
Election/Restrictions
This application contains claims directed to the following patentably distinct species 1) an electrochemically active material; 2) an organic medium; and 3) a dispersant/addition polymer. The species are independent or distinct because they are not obvious variants, have difference structures/functions and are separately classified in the art. In addition, these species are not obvious variants of each other based on the current record.  Applicant is required to make three separate elections for the claimed slurry composition.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  

Regarding the requirement to elect an organic medium, the claimed species are separately classified in the art.  For example, a search for a phosphate solvent would require a separate search than for an ether solvent.
Regarding the requirement to elect a dispersant/addition polymer, the claimed species are separately classified in the art.  For example, a search for an addition polymer comprising an active hydroxyl group would require a separate search than for an addition polymer comprising a carboxylic acid group.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Claims Analysis
Note [0024] of the present specification discloses the organic medium may consist essentially of or consist of, for example, butyl pyrrolidone, trialkyl phosphate, 1,2,3-triacetoxypropane, 3-methoxy-N,N-dimethylpropanamide, ethyl acetoacetate, gamma-butyrolactone, cyclohexanone, propylene carbonate, dimethyl adipate, propylene glycol methyl ether acetate, dibasic ester (DBE), dibasic ester 5 (DBE-5), 4-hydroxy-4-methyl-2-pentanone (diacetone alcohol), propylene glycol diacetate, dimethyl phthalate, methyl isoamyl ketone, ethyl propionate, 1-ethoxy-2-propanol, saturated and unsaturated linear and cyclic ketones (commercially available as a mixture thereof as Eastman.TM. C-11 Ketone from Eastman Chemical Company), diisobutyl ketone, 
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 32 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 8 of copending Application No. 16/629,228 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
*
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-45 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-35 of copending Application No. 16/629,228 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both recite a slurry composition having an active material, fluoropolymer binder and an organic medium.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-45 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-39 of copending Application No. 16/629,203 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both recite a slurry composition having an active material, fluoropolymer binder and an organic medium.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-45 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of copending Application No. 16/629,254 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both recite a slurry composition having an active material, fluoropolymer binder and an organic medium.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “10 g/min m2”, which is indefinite.  The evaporation rate is the mass of material that evaporates from a surface per unit time.  The units should clearly recite 10 grams per square meter per minute.  See also claim 35.
Claim 1 recites the limitation "the dissolution temperature".  There is insufficient antecedent basis for this limitation in the claim.  See also claim 35.
Claim 7 recites the limitation "the residue" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 16 recites the limitation "the residue”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation "the composition" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests “the slurry composition”.
Claim 25 recites the limitation "an evaporation rate".  There is insufficient antecedent basis for this limitation in the claim.  Furthermore, claim 25 appears to 2” while claim 25 require the evaporation rate to be “greater than 80 g/min m2”.
Claim 26 recites organic medium compounds that do not appear to have the claimed evaporation rate.  Table 1 of the present specification discloses at least ethyl acetoacetate has an evaporation rate outside of the claimed range.  See also claim 27 that appears to recite organic medium compounds that do not appear to have the claimed evaporation rate.  
Claim 31 recites the limitation "the total weight".  There is insufficient antecedent basis for this limitation in the claim.
Claim 31 recites the limitation "the slurry".  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggest “the slurry composition”.  See also claim 33 and 34 that recite “the slurry”.
Claim 37 recites the limitation "the form" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
To the extent the claims are understood in view of the 35 USC 112 rejections above, note the following prior art rejections.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-15, 19-26, 28, 29 and 31-45 is/are rejected under 35 U.S.C. 102(a)(1)/103 as being anticipated by, and alternatively unpatentable over, Narang et al., US 6,168,885 B1.
Narang teaches fabrication of electrodes and devices containing the electrodes.  Figure 1 depicts a schematic 10 for manufacturing a secondary battery or other device.  The schematic 10 comprises an anode production process 20, a cathode production process 30 and a battery assembly process 40.  The process 20 includes an anode slurry mixing step 22 wherein an anode slurry is produced by mixing together a metal or material capable of intercalating metal ions, a binder, a solvent and optionally a monomer and a catalyst.  Graphite is a preferred intercalation material and PVDF is a preferred binder (6:33-53).  The solvent may be a phosphate such as triethylphosphate (TEP) (8:15-42).  Narang teaches a particularly preferred anode slurry formulation is graphite (about 25% to about 30%), PVDF (about 3% to about 5%), TEP (about 65% to about 75%) and DMPC (about 2% to about 4%) (9:21-24). The anode slurry is deposited onto a current collector (9:43-50).  Note Narang teaches the metal of the anode slurry may be iron, tin or an alloy of lithium with aluminum (1:28-36).
2, 1 g Chevron acetylene black and 5.5 g of Lonza KS-6 graphite were added. The slurry was mixed for 12 hours, then coated on an aluminum current collector. Acetylene black and graphite are conductive agents.  Example 1 teaches a copolymer of PVDF and HFP.  The monomer may be polymerized (8:60-68).  The polymerized monomer may be considered the dispersant comprising an addition polymer of the present claims.  Note Narang teaches ethylene acrylic acid copolymer (EAA) is a known polymeric binder for a negative electrode (1:36-45).
A particularly preferred electrolyte formulation includes PVDF (15 to 25%), EC (18 to 28%), DMC (18 to 28%), TEP (18 to 28%), dimethylpyrocarbonate (1 to 3%), LiPF6 (5 to 15%). Another preferred electrolyte composition includes PVDF (10 to 20%), vinylterminated dimethylsiloxane (4 to 8%), methylhydrosiloxane-dimethylsiloxane copolymer (0.4 to 0.8%), platinum complex (0.04 to 0.08%), and EC (18 to 28%), DMC (18 to 28%), TEP (18 to 28%), dimethylpyrocarbonate (1 to 3%), LiPF6 (5 to 15%).
Thus the claims are anticipated.  The claims are alternatively unpatentable.  Narang is silent regarding the evaporation rate of the solvent.  However, one of skill in the art would have found the claimed evaporation rate inherent in the teachings of 
*
Claim(s) 1-3, 7-10, 25, 28-33, 35-38 and 42-45 is/are rejected under 35 U.S.C. 102(a)(1)/103 as being anticipated by, and alternatively unpatentable over, Korchev et al., 2017/0324096 A1.
Korchev teaches an electrode for an energy storage device including carbon black particles having a BET surface area ranging from 70 to 102 m2/g (abstract). The electrode (e.g., cathode) composition can be made by homogeneously interspersing (e.g., by uniformly mixing) the high structure carbon black particles with the electroactive material. In some embodiments, the binder is also homogeneously interspersed with the carbon black particles and electroactive material. The electrode composition can take the form of a paste or a slurry, in which particulate electroactive material, carbon black, and binder (if present) are combined in the presence of one or more solvents. Exemplary solvents include, e.g., N-methylpyrrolidone (NMP), acetone, alcohols, and water. The components of the electrode composition can be combined in the solvent in any order so long as the resulting mixture is substantially homogeneous, which can be achieved by shaking, stirring, etc. In certain embodiments, the electrode composition is a solid resulting from solvent removal from the paste or slurry [0057].  The binder may be PVDF [0058].  The binder may be a PVDF-HFP copolymer [0055].
Korchev teaches a slurry having NCM 111:carbon black:PVDF binder=93:4:3 in NMP at 68 wt % solids prepared by milling in a SPEX.RTM. 8000M mixer/mill for 30 
Thus the claims are anticipated.  The claims are alternatively unpatentable.  Korchev is silent regarding the evaporation rate of the solvent.  However, one of skill in the art would have found the claimed evaporation rate obvious in the teachings of Korchev as both the reference and the claimed invention encompass a slurry wherein the organic medium/solvent may be an alcohol or acetone.  In addition, claim 26 recites butyl pyrrolidone.  Korchev teaches methyl pyrrolidone.
  Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY DOVE whose telephone number is (571)272-1285. The examiner can normally be reached M-F 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-


/TRACY M DOVE/           Primary Examiner, Art Unit 1727